IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CITY OF PHILADELPHIA,            : No. 140 EAL 2018
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
JOHN HARGRAVES, III, WAYNE       :
FRAZIER, JACKLYN CAMPBELL, JAMES :
CAMPBELL,                        :
                                 :
                Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.